Citation Nr: 1423571	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  The propriety of the termination of the Veteran's VA monetary benefits from December [redacted], 2003, to July [redacted], 2007, and from September [redacted], 2007, to July [redacted], 2008.

2.  Whether an overpayment in the amount of $44,432 was validly created.

3.  Whether an overpayment in the amount of $3,724 was validly created.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.  The Regional Office (RO) in Los Angeles, California has retained jurisdiction over the case at all other times.  The Veteran testified at a Board hearing held at the Los Angeles RO in May 2011. 

At the time the case was transferred to the Board, the Veteran was represented by a private attorney.  While the case was pending adjudication by the Board, the Veteran elected to change his representative to a Veterans Service Organization, the Vietnam Veterans of America.  In March 2014, the Vietnam Veterans of America informed the Board that the Veteran had informed that organization that he in fact did not wish to be represented by that organization.  The Board notes that the Vietnam Veterans of America had taken no actions in connection with the current appeal prior to the Veteran's dismissal of that organization.  The Veteran has not appointed another representative, and is currently unrepresented in this appeal.

The Board notes that the Veteran was issued a statement of the case in November 2010, which was limited to the matter of the propriety of the termination of monetary benefits.  The Board finds that, consonant with the procedural actions taken by VA and the Veteran, the issues before the Board also encompass the validity of the creation of the debts of $44,432 and $3,724.  The record does not contain any statements by the Veteran or any representative suggesting that he initiated an appeal of the June 2009 denial of his request for waiver of overpayment of the $3,724 debt; the first time he referenced the overpayment issue after August 2009 was at his May 2011 Board hearing. 

The record shows that the Veteran periodically requests advancement of his appeal on the Board's docket by reason of financial hardship, but that his requests are always made during periods in which the Board does not have jurisdiction to grant the motions.  Interestingly, the Veteran has not made another such motion since the Board assumed jurisdiction over this appeal during the May 2011 Board hearing.  In any event, the Board is now issuing a decision as to all matters currently under the Board's purview.
 
The Board additionally notes that service connection for posttraumatic stress disorder (PTSD) was granted in a March 2010 decision; the Veteran was assigned an effective date of September 15, 2004, for the award of service connection, with an initial 70 percent rating assigned effective until January 25, 2010, and a 100 percent rating assigned effective January 26, 2010.  The Veteran disagreed with the assigned effective date for the award of service connection in June 2010.  In December 2010, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU), effective September 15, 2004.  The Veteran was issued a statement of the case (SOC) in July 2011 addressing the matter of the proper effective date for the grant of service connection for PTSD.  The SOC inexplicably also addressed the effective date assigned the award of TDIU, although the record does not contain a notice of disagreement as to that matter.

In any event, following the issuance of the July 2011 SOC, neither the Veteran nor any representative has submitted a VA Form 9 as to either effective date issue, or otherwise indicated an intention to seek appellate review.  The Board points out that the July 2011 SOC specifically indicated that further action was required in order to perfect an appeal of either issue.  Given the above, the Board finds that the matters of entitlement to earlier effective dates for the grant of PTSD and TDIU are not currently before the Board, and in consequence, the Board will not further address those matters.

The Board notes that a January 2011 rating action granted service connection for erectile dysfunction and entitlement to special monthly compensation on the basis of loss of use of a creative organ.  This action resolved the Veteran's disagreement with the denial of entitlement to service connection for erectile dysfunction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board lastly notes that a June 2009 rating decision increased the evaluation assigned the Veteran's diabetes mellitus to 20 percent, effective September 23, 2008.  Later in June 2009, the Veteran contacted the RO and indicated that he believed the effective date assigned should be May 8, 2001.  It is unclear whether the Veteran intended his statement to constitute a notice of disagreement, particularly as he made no further mention of the assigned effective date in the years since the above statement.  The Board notes that the RO indicated that it would take further action in light of the Veteran's statement, but it remains unclear whether this occurred.  The Board consequently refers this matter to the RO for any appropriate clarification or action.


FINDINGS OF FACT

1.  A warrant was issued for the Veteran's arrest by the Commonwealth of Massachusetts, effective December [redacted], 2003; the charges on which the warrant was based were felony charges.

2.  VA learned of the December 2003 warrant in October 2007 through referral from VA's Office of the Inspector General; at the time of the referral, the Veteran had been in receipt of VA pension benefits at the maximum allowable rate since September 2000.

3.  In January 2008, VA proposed to terminate the Veteran's pension benefits on the basis of his status as a fugitive felon; VA implemented the termination in April 2008, and again in August 2008 after the Veteran failed to report for a hearing, which resulted in an overpayment of $44,432.

4.  The December 2003 warrant was recalled on July [redacted], 2007; another warrant was issued for the Veteran by the Commonwealth of Massachusetts on September [redacted], 2007; the second warrant was based on a felony charge.

5.  The September [redacted], 2007 warrant was recalled on July [redacted], 2008; the recall was not made effective the date of the issuance of the warrant.

6.  In May 2009, VA paid the Veteran $3,724, representing the amount of pension benefits he would have received from April 2008 through July 2008 had VA continued his pension benefits until his requested pre-determination hearing in August 2008.

7.  In June 2009, VA determined that an overpayment in the amount of $3,724 had been created on account of the Veteran's status as a fugitive felon for the period from April 2008 through July 2008.


CONCLUSIONS OF LAW

1.  The Veteran was a fugitive felon for VA purposes during the periods from December [redacted], 2003, to July [redacted], 2007, and from September [redacted], 2007, to July [redacted], 2008.  38 U.S.C.A. § 5313(B) (West 2002); 38 C.F.R. § 3.666 (2013).

2.  The overpayment in the amount of $44,432 was properly created.  38 U.S.C.A. § 5313(B) (West 2002); 38 C.F.R. § 3.666 (2013).

3.  The overpayment in the amount of $3,724 was properly created.  38 U.S.C.A. § 5313(B) (West 2002); 38 C.F.R. § 3.666 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board initially observes that the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the termination of benefits as a result of status as a fugitive felon.  38 U.S.C.A. § 5103(a) specifies that VA shall provide VCAA notice "[u]pon receipt of a[n] . . . application."  See 38 U.S.C.A. § 5103(a) (West 2002).  The instant appeal originates from actions initiated by VA and with which the Veteran disagrees.  Consequently, there is no "application" triggering any VCAA notice.  The Board points out that such cases are instead subject to a separate panoply of due process protections which govern notice and the manner in which VA takes action.  Specifically, 38 C.F.R. § 3.105 provides stringent due process protections with regard to notice of VA's actions, as well as the manner in which VA may implement any action falling under that regulation.  

As to whether VA complied with the notice and other due process provisions which are applicable to this appeal, the record reflects that the Veteran was provided with notice of the proposed termination of his monetary benefits in January 2008.  The notice explained the reason for the proposed action, how the Veteran could resolve the action, and the time limits for submitting additional evidence or requesting a predetermination hearing.  The Board notes that the Veteran did timely submit a predetermination hearing request, but that the RO implemented the termination of his benefits prior to affording him the requested hearing.  The record reflects that the RO thereafter scheduled the Veteran for his predetermination hearing while resuming his monetary benefits, but that the Veteran failed to report for the hearing.  The RO thereafter re-implemented the termination of benefits in August 2008.  The Veteran has raised numerous perceived due process deficiencies with regard to his pre-determination hearing request, which the Board will address in the decision below.  The Board finds that the Veteran's due process complaints are without merit, and that VA's due process obligations have been met.
 
The record reflects that the Veteran was informed of VA's termination of monetary benefits based on a second warrant in June 2009.  Notably, this did not actually represent a new termination of benefits, but rather reflected a termination of the same benefits that were the subject of the January 2008 proposal.  Specifically, the June 2009 notice referred to pension benefits for the months of April, May, June and July of 2008 that VA originally refused to release to the Veteran because of the April 2008 implementation of the January 2008 proposal, but which VA in May 2009 decided to pay in order to cure the defect caused by VA's failure to continue his pension benefits until the date of the August 2008 predetermination hearing.  Although the payments were not released until May 2009, they were the same benefits terminated by virtue of the January 2008 proposal, and thus the timing of the release of payments and VA's recoupment of those payments did not require a second proposal with associated rights to notice and a predetermination hearing. 

The Board notes that the issues concerning the validity of the two debts are intertwined with VA's actions concerning the termination of monetary benefits.  In both cases, the sole basis for the creation of the debts was the Veteran's status as a fugitive felon.  For the same reasons as discussed above, the Veteran is not entitled to VCAA notice as to those two issues, and he has received the due process to which he is entitled under 38 C.F.R. § 3.105.

In short, the Veteran has received the notice to which he is entitled in connection with this appeal.

As to VA's duty to assist the Veteran, the record reflects that VA's Office of Inspector General (OIG) has provided information establishing that the underlying offenses prompting the two warrants at issue in this case were of a felonious nature.  The Veteran has argued that the offenses were misdemeanors only (although not by reference to any official documentation of such status).  The record shows that VA has continued to receive advice and consultation with the OIG to confirm that the warrants were based on felony offenses, as required by M21-1MR, Part X, Chapter 16.  The Board finds that VA has taken all appropriate and required development actions to confirm that the Veteran was a fugitive felon for both periods at issue.  The Veteran himself has submitted official documentation establishing when the warrants at issue were cleared, but has not submitted any official documents establishing that the charges on which the warrants were based were not felonies.  Neither the Veteran nor his representative has suggested the presence of any outstanding evidence relevant to the issues at hand, and the Board is unaware of any further evidence to be obtained or development to be accomplished.  The Board notes that on the day of the May 2011 hearing, the Veteran purportedly contacted the office which issued the December 2003 and September 2007 warrants, and was told that they were not felony warrants, but rather were "default" warrants.  The Board finds that further contact by VA with that office is not necessary, as the label the office places on a warrant is not relevant to the nature of the offenses which gave rise to the warrant, and as VA's OIG has already contacted that office to confirm that the underlying offenses were in fact felonies.

The Board notes that in a statement received at the Board in December 2013, the Veteran requested another hearing before a Decision Review Officer.  The Veteran's request for yet another hearing was made more than 90 days after certification of the case at the Board in July 2011.  He did not offer good cause for his request for another hearing (instead referring in vague terms to the "severe butchering" of his appeals by the Regional Office).  The Board consequently denies his request for another hearing.  See 38 C.F.R. § 20.1304(a), (b) (2013).

In sum, VA has fulfilled all required notice and assistance obligations in the context of this appeal.

Factual background

The Veteran was granted entitlement to nonservice-connected pension benefits in a September 2000 rating decision.  In May 2002, service connection for diabetes mellitus was granted; the disorder was assigned a 10 percent evaluation, but as his pension benefits were the greater benefit at the time, he continued to receive pension payments rather than VA compensation.  See 38 C.F.R. § 3.700 (2013).  In June 2009, the disability evaluation assigned the diabetes mellitus was increased to 20 percent, but his pension payments still constituted the greater monetary benefit.

In October 2007, VA's Office of the Inspector General referred a Form FFP-3 (VA Investigative Summary Form) for the Veteran to the Agency of Original Jurisdiction (AOJ), indicating that a warrant was issued for the Veteran on December [redacted], 2003 by the Massachusetts State Police on the charge of "stolen property."

Based on the above referral and evidence of a warrant, on January [redacted], 2008, the AOJ advised the Veteran that he was considered a fugitive felon for VA purposes, and that VA proposed to stop his pension payments effective December [redacted], 2003.  He was provided with information concerning the warrant, and was advised to clear the warrant.  He was also advised that an overpayment would be created in light of the payments he had received since the date of the warrant, and informed that he could submit evidence concerning VA's proposal within 60 days.  He was also advised of his right to a predetermination hearing and informed that if he requested such a hearing within 30 days, no action would be taken to terminate his benefits until the hearing was held.  

In a statement received in February 2008, the Veteran requested a predetermination hearing.  The Veteran indicated, without elaboration, that he had a valid defense to VA's proposal.  The envelope in which the statement was mailed was postmarked on February 7, 2008.  

In April 2008, VA terminated the Veteran's pension benefits, effective December [redacted], 2003.  As to the hearing request, VA explained that the request was received too late.  In May 2008, VA informed the Veteran that he needed to provide certain information in order for the RO to schedule his hearing.  He was informed that no pension benefits would be paid while his warrant was active, and that to resume payments, there had to be official evidence showing the warrant was cleared.

Later in May 2008, the Veteran called the RO to request the resumption of his pension benefits until the hearing could be held.  He explained that the warrant on which VA's actions were based was a mistake, and that he would travel to Massachusetts to clear the warrant. 

The record shows that VA eventually concluded that the Veteran's request for a predetermination hearing was timely filed, and scheduled him for such a hearing to be held in July 2008 in Oakland, California.  Shortly prior to the hearing, and through a Congressman's office, the Veteran requested that his hearing be rescheduled to Los Angeles, as he had moved.  The Veteran thereafter received notice from VA on July 17, 2008 that his hearing was rescheduled for August 4, 2008 at the requested location.

In a July 2008 internal email correspondence, the RO noted that a Special Agent with VA's OIG indicated that the December 2003 warrant was recently cleared for a period of two months, but that a second warrant had been issued by the Commonwealth of Massachusetts when the Veteran failed to appear in Court.  Based on this information, VA adjusted the Veteran's pension award to allow for benefits for the referenced two-month period (ending in September 2007).  In another July 2008 internal email correspondence, the OIG Special Agent indicated that he contacted the Massachusetts court and learned that the Veteran had an active felony warrant for the failure to appear in court.  He explained that the original warrant was valid from December [redacted], 2003 to July [redacted], 2007, and was based on charges of receiving stolen property, forgery and larceny.  The Board notes that an FFP-3 reflecting the second warrant is on file.

In a July 2008 letter from VA to a member of Congress, VA explained that the overpayment of $44,432, was created because of the Veteran's status as a fugitive felon based on the OIG's investigation revealing a warrant effective from December [redacted], 2003 to July [redacted], 2007, and based on a new outstanding warrant issued on September [redacted], 2007.  VA explained that it had reduced the overpayment for the two-month period during which VA learned the warrant was no longer in effect.

The record shows that the Veteran failed to report for the August 2008 predetermination hearing.  In consequence, VA again terminated his pension benefits; he was provided notice of his failure to report and of the termination of his benefits in August 2008.

In an October 2008 letter to the Veteran, a "Constituent Service Representative" with the U.S. Senate (hereinafter referred to as "Congressional staffer") indicated, apparently in response to the Veteran's complaint that he was never notified of the August 2008 hearing until it had passed, that a VA official informed him on July 24, 2008 that no hearing had yet been scheduled.  The staffer further indicated that his office was not notified of the August 2008 hearing, and the staffer found it noteworthy that, once he obtained the July 2008 notice letter, that the letter did not specify what the hearing was regarding.

In December 2008, the Veteran requested waiver of the overpayment of pension benefits.  He requested that VA remit to him pension payments for the period prior to his August 2008 hearing, as well as several other months.

Received in March 2009 is the Court Activity Log of the Trial Court of Massachusetts District Court Department.  The log indicates that a warrant was issued for the Veteran on December [redacted], 2003, and that the warrant was cancelled on July [redacted], 2007 because the case was being continued.  The log further indicates that another warrant was issued on September [redacted], 2007.

In response to his continued request for a hearing, the Veteran attended a hearing before a decision review officer (DRO) in March 2009.  The Veteran informed the DRO that the issues to be resolved concerned the status of the December 2003 warrant, the time period covered by the warrant, the precise amount of the overpayment created, the time period covered by the second warrant, whether his overpayment could be waived, and whether the February 2008 hearing request was timely filed.  The Veteran argued that neither warrant at issue was a felony warrant or a "fugitive felony" warrant, and that he was never aware of either warrant until VA informed him.  He argued that the January 2008 proposal to terminate his benefits only covered the first warrant (which was cleared in July 2007), and that he never received a second proposal to terminate his pension benefits based on the second warrant (which was active from September 2007 until July 2008); he contended that this amounted to a due process violation, and that his overpayment should be reduced by the amount calculated from the second warrant.  He also argued, as to the second warrant, that as a matter of law it could not have been based on a felony, because he ultimately was only ordered to pay $175 of the original fine, because the judge offset $400 in travel expenses against the fine.  The representative offered her own personal thoughts as to why the warrants for the Veteran could not have been for felony offenses, and "confirmed" that they in fact were not felony warrants; she did not elaborate on how she confirmed the nature of the warrants.  

Turning to the matter of the August 2008 predetermination hearing, the Veteran testified that he never received notice of the August 2008 hearing, and questioned why he was not at least entitled to the resumption of payments from January 2008 through June 2008 (he acknowledged he received a payment for July 2008).  He also suggested that the address listed on the July 2008 notice letter was not his correct address at the time.  The Veteran testified that, to that day, the persons staffing VA's call center were unable to locate the August 2008 hearing date in the "virtual file."  His representative remarked that the length of time from the notice to the hearing date (18 days) was "unusual and interesting," although she did not elaborate.  The Veteran contended that even if he did receive the July 2008 notice, the notice was defective because it offered the number of the very same call center which could not locate his hearing date; he explained that he would have contacted the call center with general questions such as concerning what he could say at the hearing, but that it would not have helped him because the call center would not have recognized that he had a hearing approaching.  He also alleged the notice letter was defective because it referred to his "appeal", which would have lead him to think it concerned a separate claim seeking service connection for PTSD.  

Received in March 2009 were Criminal Docket Entries for the Massachusetts court responsible for the two warrants at issue in this appeal.  A July [redacted], 2007, entry notes that the Veteran appeared before the court, entered a change of plea on 2 counts, and a nolle prosequi on another count.  A September [redacted], 2007, entry notes that a warrant was issued for the Veteran for nonpayment of $575.  A July [redacted], 2008, entry notes that the Veteran paid $175, and that the remaining $400 of the fine was revoked; this apparently closed the case entirely.  Another document submitted by the Veteran indicates that the September 2007 warrant was recalled on July [redacted], 2007.

In March 2009, VA informed the Veteran that it was resuming his pension payments effective July [redacted], 2008, and that his request for an overpayment was being sent to the proper office.  In April 2009, VA granted his request for waiver of the overpayment in the amount of $44,432.

Later in April 2009, the Veteran expressed his disagreement with VA's April 2008 termination of his pension benefits, arguing that his payments should have been continued from April through June of 2008.  

In May 2009, VA paid the Veteran the sum of $3,724, representing the amount of pension benefits he would have received for the months of April 2008 through July 2008, had VA continued his payments until his August 2008 hearing date.

In a June 2009 letter to the Veteran, VA informed him that his pension benefits had been terminated for the period from April 1, 2008 to July [redacted], 2008 because of the active second warrant.  The letter further informed him that VA had reinstated his benefits (in May 2009) until the date of his hearing, but that VA has continued to find that he was a fugitive felon during the appropriate period of time.  A separate letter informed him that the resulting overpayment was $3,724.

In June 2009, the Veteran informed VA that he was challenging the creation of the April 2009 debt in the amount of $3,724; he requested a predetermination hearing on the matter, and requested a waiver of the overpayment.
 
In August 2009, the Veteran's request for a waiver of the overpayment in the amount of $3,724 was denied.

In a March 2010 rating decision, VA granted service connection for PTSD with depressive disorder, effective September 15, 2004.  The disability was assigned an initial 70 percent evaluation effective until January 25, 2010, and 100 percent evaluation from January 26, 2010.  

In a May 2010 decision, VA reminded the Veteran that his April 2009 waiver request had been denied.  In July 2010, he responded that VA had withheld his compensation without affording him due process, but that he had no evidence to offer to dispute the felony status of the warrants.  

In an August 2010 letter to Congress, VA noted that OIG had indicated that both warrants were felony warrants.

In a statement received in August 2010, the Veteran contended that VA was required to send him notice and due process prior to withholding the compensation benefits.

In September 2010, the Veteran contacted the RO telephonically, and complained that VA cancelled his April 2009 notice of disagreement in April 2010 by using the mechanism of a waiver of the overpayment to end his appeal; he pointed out that VA should have addressed the underlying validity of the debt's creation.  He requested the issuance of a statement of the case on the issue of the validity of the debt, as well as the related issue of whether he was a fugitive felon; he contended that there was no proof establishing that the warrant was based on a felony offense.  He also argued that the March 2009 hearing did not result in the promulgation of an actual decision on either the validity of the debt or whether he was a fugitive felon, and that this amounted to a situation where the hearing was never held at all; he indicated that this meant the debt remained in a proposed status, and should never have been collected.
 
In a December 2010 rating decision, the RO decreased the evaluation assigned the Veteran's PTSD to 70 percent, effective December 15, 2010, and awarded the Veteran TDIU, effective September 15, 2004.

At his May 2011 Board hearing, the Veteran testified that the first warrant was based on a December 2003 incident in which he was charged with receiving stolen property; the police searched him in a GAP store and found 10 belts hidden on his person.  He indicated that he attended his court date, but left before his case was heard because he had a previous engagement.  He testified that he assumed his bail would be forfeited, and that at most he would have to eventually contend with a misdemeanor violation.  He explained that shortly prior to the Board hearing, he contacted the same person as did the VA OIG, and learned that neither warrant was a felony warrant; instead, the warrants were "default" warrants, and he was told that the office issuing the warrants does not process felony or misdemeanor warrants.  He argued that he could not have been a fugitive felon because he had never been indicted by a grand jury.  He also argued that had the warrants been based on felonies, the police he encountered in several incidents after the warrants were issued would have held him for extradition.  He testified that he had no knowledge of the issuance of the second warrant until he was notified by VA, and he argued that the absence of mens rea prevented application of VA's felony fugitive statute with respect to that warrant.  He also indicated that he asked the judge to recall the second warrant nunc pro tunc, but that he was informed that Massachusetts does not have such a procedure.  

The Veteran presented argument concerning the intent of the felony fugitive statute, speculating that Congress must have intended it for "aiding and abetting;" he averred that it would be inequitable to apply the law to him.  The Veteran also reiterated his March 2009 testimony and argument concerning the timeliness of his February 2008 hearing request, and he argued that in Henderson v. Shinseki, 131 S.Ct. 1197 (2011) the U.S. Supreme Court declared that all deadlines in VA's adjudication process were merely discretionary, and thus VA was required to use its discretion to ensure that no deadline is applied to the detriment of the Veteran.  He lastly argued that VA never issued a final decision on whether he was a fugitive felon, because VA instead waived his first overpayment.

The Veteran's most recent attorney representative argued that the Veteran was owed notice before the termination of benefits based on the second warrant, and that the Veteran should receive retroactive benefits for the award of PTSD because no final decision exists on whether the Veteran was a fugitive felon; she argues that the failure to afford the Veteran a predetermination hearing renders VA's determination of the Veteran's status as a fugitive felon pending, rather than final.


Analysis

The propriety of the termination of VA monetary benefits

A Veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B(a).  A "fugitive felon" is a person who is a fugitive by reason of, inter alia, fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  38 U.S.C.A. § 5313B(b)(1)(A).  A "felony" also includes a high misdemeanor under the laws of the State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.3666(e)(3).

Where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued.  38 C.F.R. § 3.105(h).

If a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).  If the beneficiary fails without good cause to report for the scheduled predetermination hearing, the final action will be based upon the evidence of record.  Whether or not a predetermination hearing was conducted, a written notice of the final action shall be issued to the beneficiary and his representative.  38 C.F.R. § 3.105(i)(2).

The Board initially finds that VA complied with the requirements of 38 C.F.R. § 3.105, except in one respect that was later corrected.  The record shows that the Veteran was provided with notice of the proposal to terminate his monetary benefits in January 2008.  That notice informed him of the basis for the proposal, and what he could do to resume his benefits.  He was advised of the time limits for submitting evidence, and for requesting a pre-determination hearing.  The Board finds the notice itself complied with the requirements of 38 C.F.R. § 3.105(h), and the Veteran does not dispute this.

The record shows that the Veteran thereafter submitted a request for a predetermination hearing which was timely filed, but unfortunately was not recognized as such by VA until after his benefits were terminated.  The Veteran's benefits were terminated in April 2008, resulting in the loss of pension payments for April 2008 through July 2008.  The record shows that VA scheduled the Veteran for a July 2008 predetermination hearing once the timeliness of his February 2008 hearing request was acknowledged, and then rescheduled the hearing at his request, to August 2008, paying the Veteran pension benefits for August 2008.  The Veteran failed to report for the August 2008 hearing, and VA again discontinued his benefits based on the original proposal.  

In short, VA failed to continue his pension payments for April through July of 2008, until his request for a predetermination hearing was completed in August 2008.  The Board notes that VA's noncompliance with that portion of 38 C.F.R. § 3.105(i) does not serve to invalidate the January 2008 proposed termination of benefits itself.  Instead, it invalidated the April 2008 implementation of the proposal.  The record shows, however, that in August 2008 VA again implemented the January 2008 proposal, this time after affording the Veteran the opportunity to attend a predetermination hearing.  Contrary to the assertions of the Veteran and his former attorney representative, the January 2008 proposal was in fact properly implemented in August 2008, and has not remained "nonfinal" since January 2008.  As for the four months during which the Veteran should have received his pension payments, in May 2009, VA paid the Veteran the full amount, although those payments are now subject to recoupment as the Veteran was, ultimately, a fugitive felon for the periods in question.

Consequently, the record reflects that VA afforded the Veteran the opportunity to attend a predetermination hearing in August 2008, resumed his pension payments until he failed to report for the hearing, re-implemented the January 2008 proposed termination of benefits, and paid him the pension benefits he would have received had VA promptly recognized his February 2008 hearing request as timely.  Under these circumstances, the Board finds that the Veteran received the due process to which he was entitled under the provisions of 38 C.F.R. § 3.105(i).
 
The Veteran contends that he never received notice of the August 2008 hearing, and that even if he had, the notice would have been defective.  He suggests that the notice letter was sent to the wrong address.  The Board points out, however, that the notice was sent to the [redacted] address, which is the same address as the August 2008 notice letter informing him of his failure to report (which he acknowledges he received).  The record shows that in February 2008, he reported living at a [redacted] address, but that in June 2008, a Congressional staffer informed VA that the Veteran now lived at a [redacted] address.  A July 2008 report of contact verified the Veteran's [redacted] address (although the person preparing the contact report misspelled the street name as "Canoag").  The Board also notes that the [redacted] address is also the one used by the Congressional staffer in the October 2008 letter.  In October 2008, the Veteran informed his Congressional representative of a new address different from the [redacted] address, and which was his address by the time of the March 2009 hearing.

From the above, it is rather clear that the Veteran's last known address at the time of the July 2008 notice letter (and up through at least October 2008) was the [redacted] address.  Consequently, the Veteran's suggestion that VA mailed the notice letter to the incorrect address is without merit.

The Veteran primarily alleges that the notice letter was never actually sent, suggesting it was a fabrication created by VA to deprive him of his rights.  In support, he relies on the October 2008 letter from the Congressional staffer who claims he spoke with a VA employee who told him as late as July 24, 2008, that no hearing had been scheduled.  The Congressional staffer also found it significant that he never received a copy of the July 2008 notice letter from VA.  

The Board points out that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Ashley, 2 Vet. App. at 309.

Turning to the Congressional staffer's letter, the Board points out that the Congressional staffer did not identify the VA employee with whom he spoke.  Nor is it otherwise apparent whether that VA employee had access to, or an understanding of the available means of determining whether a hearing had been scheduled in the Veteran's case.  The Board is unpersuaded that a reference to an unidentified VA employee's inability to locate hearing information constitutes the type of clear evidence to the contrary that serves to rebut the presumption that VA sent the July 2008 letter to the Veteran.  Nor is the failure to provide the Congressional staffer with a copy of the hearing letter suggestive of any irregularity.  The Veteran was not represented at the time by a member of Congress; he was instead represented by a Veterans Service Organization.  There is otherwise no law or regulation requiring VA to provide a member of Congress with routine notices sent to a Veteran.  Although it is no doubt politically tactful at times to keep a member of Congress informed of actions in a particular Veteran's claim, there is no legal requirement to do so where the Veteran has not employed the Congressman as his representative, and thus the Board finds that the failure to provide the Congressional staffer with a routine notice as to a hearing date does not even remotely suggest any irregularity in the hearing notification process.

The Board consequently finds that the presumption of regularity has not been rebutted, and that the hearing notice was sent to the Veteran on the date and to the address listed in the letter.

As to his contention that the hearing notice itself was defective, his underlying rationale is that the phone number for the help line listed in the letter is the same help line that he claims is staffed by persons who to this day are unable to locate a hearing request in the "virtual file."  Even assuming the Veteran is credible in his account of conversations with individuals on the help line, the fact that those individuals do not have access to the Veteran's full file, including the scheduled hearing dates, does not establish that the notice letter was defective.  The Veteran has not identified how the inability of a help line individual to see a hearing date would have affected that person's ability to assist him, particularly as the Veteran himself acknowledges that his questions would have been of a general nature that would not require knowledge of a specific date of the hearing.  According to the Veteran, he might have asked questions such as what he could and could not say at his hearing.  Such questions clearly do not require a help line individual to know about the date, time or location of a hearing.  

The Board is also unpersuaded by the Veteran's argument that the hearing was defective because it referred to an "appeal" which could have confused him as to what issue the hearing would address.  The Board points out that VA hearing notice letters generally do not identify the issues to be discussed, and in fact are not designed to limit the issues to be discussed.  Rather, the purpose of a hearing notice letter is to advise a claimant of the date, time and location of the hearing.  The Board also points out that the hearing notice letter did not advise him that the matter of the termination of his benefits would not be discussed, and the Board therefore finds his implication that the notice letter would have prevented him from being able to discuss the termination of benefits issue to be unpersuasive.

The Board lastly notes that his former representative, an attorney, found the length of time between the hearing letter and the date of the hearing to be "interesting."  She did not elaborate on precisely what she found "interesting", but to the extent she was suggesting that the Veteran was not provided sufficient advance notice of the hearing, 38 C.F.R. § 3.105(i) specifies that a beneficiary is entitled to at least 10 days of advance notice of the hearing.  The Veteran received 18 days advance notice.

In sum, the Board finds that the Veteran was properly notified of the August 2008 predetermination hearing, and that he failed without good cause to report.  At that point, his right to a predetermination hearing was satisfied, and did not revive once he asked for the March 2009 hearing.  The Board points out that the legal authority for the March 2009 hearing was 38 C.F.R. § 3.103(c), and not 38 C.F.R. § 3.105(i).

In August 2008, the RO again terminated the Veteran's monetary benefits.  This termination included the months of April through July of 2008.  In May 2009, the RO paid the Veteran the sum of $3,724 in light of VA's failure to continue his pension benefits for the months leading up to the August 2008 hearing the Veteran failed to attend.  This immediately created an overpayment, as the Veteran remained in a fugitive felon status owing to the second warrant.  Contrary to the position of the Veteran and his former representative, VA did not need to prepare a second proposal for the termination of benefits based on the second warrant, because the $3,724 was based on pension payments for four months that were already contemplated in January 2008 proposal.  The Board also points out that the second warrant was derivative of the same underlying offenses that justified the issuance of the first warrant; the entire case was not closed until after the Veteran satisfied the second warrant.  The Board consequently finds that the Veteran was not entitled to the issuance of a second proposal to terminate benefits based on the second warrant.  He therefore was not entitled to a predetermination hearing on the matter of the termination of his benefits based on the second warrant.

In sum, the Board finds that VA complied with the procedural due process requirements in terminating his benefits and determining that debts had been created based on that termination.

Turning to the substantive aspects of the claims, the Veteran contends that he was never a fugitive felon because the evidence does not establish that the warrants are felony warrants.  He reports that his contact with the Massachusetts court revealed that the warrants were "default" warrants.  He and his former representative also speculated as to why the warrants would not be felony warrants. 

The Board first points out that it is not the label attached to the warrant which determines whether a Veteran is a fugitive felon, but rather the underlying offenses on which the warrant is based.  Neither the pertinent statute nor regulation mentions a "warrant".  Rather, the warrant is the evidence that a Veteran is fleeing.  Whether the Massachusetts court calls the warrant a "felony" warrant, a "default" warrant, or some other label is irrelevant. 

In this case, the underlying nature of the offenses on which both warrants was based was determined by VA's OIG.  For each warrant, that office completed an FFP-3 and referred the matter to VA.  The Board points out that VA's OIG is responsible for entering into computer matching agreements with law enforcement authorities, such as those in Massachusetts and matching lists of fugitives from Federal and state law enforcement authorities with VA records to identify VA beneficiaries who may be fugitive felons.  OIG is also responsible for referring a match to the Veterans Benefits Administration (VBA), and to provide VBA with ongoing advice and assistance to resolve issues concerning the legal status of fugitive felons.  See M21-1MR, Part X, Ch. 16, Pt. 1 (Change March 20, 2007).  For this purpose, VA's OIG generally uses an FFP-3, VA Investigative Summary Form, for referring fugitive felon cases to VBA.  See M21-1MR, Part X, Ch. 16, Pt. 2 (Change Sept. 3, 2009).  

In other words, VA OIG's official duties include identifying veterans who are fugitive felons, and referring those cases to VBA.  In this case, per established procedure, VA's OIG completed a FFP-3 for both warrants, and referred them to VBA.  As VA OIG only does so once it has investigated a warrant to determine if it is based on a felony, the Board finds that the presumption of regularity applies to the referral by VA OIG, and that the referral of the warrants to VBA establishes that the warrants were based on felony offenses.  The Board points out that a Special Agent with VA's OIG has confirmed that the warrants were in fact based on felonies.  The Board also notes that the Commonwealth of Massachusetts defines receiving stolen property as a misdemeanor if the amount involved is $250 or less, and as a felony if the amount involved is more than $250.  See Mass. Gen. Laws Chapter 266, Section 60.  Given the Veteran's own account of being charged with the theft of at least 10 belts, the Board finds it very likely the stolen property count was a felony charge.  In any event, Massachusetts defines forgery of any type (a charge also underlying the December 2003 warrant) as a felony.  See Mass. Gen. Laws Chapter 267, Sections 1 through 8.

The Board first notes that the Veteran has not submitted any official documentation that establishes that the warrants were not based on felony charges.  Rather, he has offered numerous speculations as to why the charges were misdemeanors.  The Board has considered the statements and testimony of the Veteran and his former representatives as to the nature of the offenses, and concludes that the proffered explanations do not even remotely serve to rebut the presumption of regularity involved in VA OIG's investigation and referral, or otherwise establish that the offenses were misdemeanors.  

In this regard, the Veteran has wondered why other police jurisdictions have not held him based on the warrant.  He notably has not adduced any legal authority to explain why they would have held him based on the warrants from another state.  He also argues that the payment of a $175 fine for the second warrant establishes that it could not have been a felony.  The Board points out that the fine was actually $575.  Moreover, even assuming the Veteran was able to plead down to a fine, the final disposition of a criminal case is irrelevant to the question of the nature of the underlying charge when the Veteran was fleeing from prosecution.

The Veteran's former representative also put forth several reasons for why she believed the charges could not have been felonies.  Her speculation shares the same defects as those offered by the Veteran, namely that she did not cite a single source of authority establishing that her speculations have a basis.  The Board also points out that although the former representative averred that she had actually determined that the charges were not felonies, she did not offer the basis for her assurance.  She did not indicate whether she was familiar with Massachusetts law, and did not otherwise suggest the basis for her assurance.  The Board finds her bald statement that she had confirmed that the warrants were not based on felonies to lack any merit.  The same is true as to her speculations and that of the Veteran as to why the charges could not have been felonies. 

The Veteran also contends that the neither warrant could be based on a felony because he was never indicted by a grand jury.  The United States Court of Appeals for Veterans Claims (Court) in Mountford v. Shinseki, 24 Vet. App. 443 (2011) addressed a somewhat similar contention.  There, the issue was whether 38 U.S.C.A. § 5313B(b)(1)(b) (regarding violating a condition of probation or parole for commission of a felony) first required a felony conviction before a Veteran could be considered a fugitive felon.  The Court held that an adjudication of guilt was not required, pointing out in part that Congress used the word "commission" rather than "conviction."  Mountford, 24 Vet. App. at 447.  The Board points out that 38 U.S.C.A. § 5313B(1)(a), which is applicable to this claim, does use the term "conviction," but only with respect to a person who flees to avoid "custody or confinement" after such conviction; the statute is worded in such a way as to make clear that a person can be a fugitive felon if they are fleeing to avoid prosecution before a "conviction".  The Board finds the Veteran's argument concerning the need for a grand jury indictment to be the equivalent of the argument addressed in Mountford that an adjudication of guilt is first required.  The statute does not require a grand jury indictment before declaring a Veteran who is avoiding prosecution for the underlying offense a fugitive felon any more than the statute requires a Veteran fleeing prosecution to first be convicted.  

In the Veteran's particular case, he was arrested and brought to court to face prosecution, but he fled before his case was heard.  Under these circumstances, the Board finds the lack of a grand jury indictment is irrelevant, and does not transform his offense from a felony into something else.

The Veteran also argues that he was unaware that the first warrant was for a felony, and was completely unaware of the issuance of the second warrant.  In Mountford, the Court addressed this argument, and concluded that the term "fugitive felon" was a term of art, and one which does not contain a scienter requirement.  Id. 448.  In other words, for the purpose of determining whether the Veteran was a fugitive felon, his awareness as to either warrant or the nature of the underlying offenses is irrelevant. 

The Board lastly notes that the Veteran contends he attempted to have the second warrant recalled nun pro tunc, but that Massachusetts does not recognize that procedure.  He is incorrect.  See Mass. Gen. L. Chapter 235, Section 4 (establishing that every judgment or order of the supreme judicial, superior or land court may be entered as of an earlier day than that of entry).  The fact remains that the available documents on file show the warrant was cleared effective July [redacted], 2008, and not any earlier.

In short, Board finds that VA's OIG investigation establishes that the underlying offenses on which the two warrants at issue in this case were based were in fact felonies.  The Veteran's arguments to the contrary, and the scant evidence on which they are based, have been considered, but the Board finds that the evidence as a whole establishes that the offenses were felonious in nature.  The record thus shows that two warrants were issued for the Veteran, one for the period from December [redacted], 2003 through July [redacted], 2007, and the other for September [redacted], 2007 through July [redacted], 2008.  Both warrants were based on felony offenses, and the Veteran was eluding prosecution during those periods.  The Veteran clearly met the definition of a fugitive felon during the periods encompassed by both warrants.  

As noted previously, a Veteran to whom 38 U.S.C.A. § 5313B applies is not entitled to the receipt of VA monetary benefits during the appropriate time period.  Consequently, termination of the Veteran's VA monetary benefits for the periods of December [redacted], 2003 through July [redacted], 2007, and September [redacted], 2007 through July [redacted], 2008 was proper.

The Board notes that the Veteran has offered his own speculation as to the intention of Congress in enacting the statute at issue, ultimately arguing that it was not intended for his situation.  He also argues that Henderson somehow impacts his case.  The Veteran falls squarely within the ambit of the statute and regulation pertaining to fugitive felons, and the Board is without authority to ignore the plain language of a statute or regulation at the urging of an appellant.  See 38 U.S.C.A. § 7104(c) (West 2002).  The Board has also considered the decision in Henderson, but notes that the case does not stand for the proposition that all deadlines in the VA adjudication process are discretionary and must be ignored if they negatively impact on a veteran's claim.  

In sum, the Veteran clearly was a fugitive felon for VA purposes for the time periods at issue.  The termination of his monetary benefits for those periods thus was proper.



Validity of debts

VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c)  (2013). 

Turning to the associated matter of the validity of the debt in the amount of $44,432, the record reflects that the debt was created by virtue of the Veteran's receipt of pension payments received from December [redacted], 2003 through March 2008, and for August 2008.  The basis for the debt was the Veteran's status as a fugitive felon.  The Veteran has not challenged the calculation of the debt and the Board notes that the debt was properly calculated for those months in which the Veteran actually received pension benefits.

Given the Board's finding that the Veteran was a fugitive felon for VA purposes for the periods involved, the Board concludes that the debt of $44,432 was properly created.  Neither the Veteran nor any representative has otherwise challenged the creation of the debt, other than through challenging his status as a fugitive felon.  The Board accordingly finds that the debt was properly created.  The Board points out that VA has already waived this debt.

As to the matter of the validity of the debt in the amount of $3,724, the record reflects that the debt was created when VA paid the Veteran his pension benefits for the four months leading up to his scheduled August 2008 predetermination hearing.  The basis for the debt was the Veteran's status as a fugitive felon for the period from September 2007 through July 2008.  The Veteran has not challenged the calculation of the debt and the Board notes that the debt was properly calculated for the four months.

Given the Board's finding that the Veteran was a fugitive felon for VA purposes for the period involved, the Board concludes that the debt of $3,724 was properly created.  Neither the Veteran nor any representative has otherwise challenged the creation of the debt, other than through challenging his status as a fugitive felon.  The Board accordingly finds that the debt was properly created.  The Board points out that VA has denied his request for waiver of the debt, and that he did not appeal the denial.

31
ORDER

The termination of the Veteran's VA monetary benefits from December [redacted], 2003, to July [redacted], 2007, and from September [redacted], 2007, to July [redacted], 2008 was proper; the appeal is denied.

The overpayment in the amount of $44,432 was validly created; the appeal is denied.

The overpayment in the amount of $3,724 was validly created; the appeal is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


